Case 2:19-cr-20056-MAG-EAS ECF No. 25, PageID.149 Filed 03/11/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                                     Case No. 19-20056
                                                              Hon. Mark A. Goldsmith
vs.

LATASHA M. TAYLOR,

            Defendant.
_______________________________/

                           ORDER & OPINION
           DENYING DEFENDANT LATASHA M. TAYLOR’S MOTION FOR
                        RECONSIDERATION (Dkt. 24)

       On November 13, 2020, Defendant Latasha M. Taylor filed motion for compassionate

release (Dkt. 21). Taylor sought release based on (i) generalized dangers posed by COVID-19

and (ii) the need to care for her adult daughter. On January 4, 2021, the Court denied Taylor’s

motion for failure to show any extraordinary and compelling reasons warranting release,

explaining that (i) “Taylor merely raise[d] her generalized fears of contracting COVID-19, without

any indication that she is uniquely vulnerable in some way to the severe symptoms of COVID-

19”; and (ii) Taylor’s daughter is an adult—not a minor. Further, as to the last point, Taylor did

not represent that “her daughter has had any recent medical emergencies related to her medical

condition;” nor did she explain why “Taylor’s uncle, who was helping to care for her daughter . .

. cannot continue to assist with Taylor’s daughter’s care.” 1/4/21 Opinion at 3-4 (Dkt. 23).

       On January 19, 2021, Taylor mailed a letter to the Court asserting that (i) she is at high risk

of severe illness from COVID-19 because she is “overweight” and “was a smok[er]” and (ii) she

is her daughter’s “only” caregiver. 1/19/21 Letter at 1 (Dkt. 24). The Court treats this letter as a
Case 2:19-cr-20056-MAG-EAS ECF No. 25, PageID.150 Filed 03/11/21 Page 2 of 3




motion for reconsideration of the Court’s opinion denying Taylor’s motion for compassionate

release. For the following reasons, Taylor’s motion for reconsideration is denied.

       The Court may grant a motion for reconsideration if the movant shows that: (i) a palpable

defect mislead the parties and the Court and (ii) correcting the defect would result in a different

disposition of the case. E.D. Mich. LR 7.1(h)(3). A defect is palpable if it is “obvious, clear,

unmistakable, manifest, or plain.” Olson v. Home Depot, 321 F. Supp. 2d 872, 874 (E.D. Mich.

2004). The Court will not grant a motion for reconsideration “that merely present[s] the same

issues ruled upon by the court, either expressly or by reasonable implication.” Id.

       Taylor presents only two arguments as to why reconsideration is warranted. Taylor’s first

argument, that she is overweight and a smoker, is an impermissible attempt to use a motion for

reconsideration to proffer new arguments or evidence that she could have brought up earlier. See

United Precision Prods. Co., Inc. v. AVCO Corp., No. 06-14883, 2010 WL 11545083, at *1 (E.D.

Mich. July 26, 2010) (citing Sault Ste. Marie Tribe v. Engler, 146 F.3d 367, 374 (6th Cir. 1998)).

And Taylor’s second argument, that she is her adult daughter’s “only” caregiver, is an

impermissible attempt to use a motion for reconsideration as a vehicle to re-hash old arguments

already ruled upon by the Court. See id. As a result, Taylor has not demonstrated any palpable

error that misled the parties and the Court.

       Accordingly, Taylor’s motion for reconsideration (Dkt. 24) is denied.

       SO ORDERED.

Dated: March 11, 2021                                s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge




                                                 2
Case 2:19-cr-20056-MAG-EAS ECF No. 25, PageID.151 Filed 03/11/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on March 11, 2021.

                                                     s/Karri Sandusky
                                                     Case Manager




                                                3
